PER CURIAM.
In a condemnation suit a jury awarded $405,399 for certain lands. Later, on hearing without a jury, the trial court entered an “Order on Apportionment” by which $183,200 was allotted to the owners and $222,199 to the lessee, the holder of a 99-year lease. The owners appealed and contended, inter alia, that the trial court erred in denying their request for the apportionment to be made by a jury. The trial judge was eminently correct in proceeding without a jury. Cravero v. Florida State Turnpike Authority, Fla.1956, 91 So.2d 312, 314; Rich v. Harper Neon Company, Fla.App. 1960, 124 So.2d 750, 751; Parker v. Armstrong, Fla.App.1960, 125 So.2d 138.
The other questions raised on the appeal have been examined and found to be without merit. No error having been made to appear, the order appealed from should be and hereby is
Affirmed.